[NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]
            United States Court of Appeals
                For the First Circuit

No. 98-1783

                     UNITED STATES,

                  Plaintiff, Appellee,

                           v.

                ROBERTO ANTONIO BLANCO,

                 Defendant, Appellant.

      APPEAL FROM THE UNITED STATES DISTRICT COURT

            FOR THE DISTRICT OF PUERTO RICO

    [Hon. Daniel R. Domnguez, U.S. District Judge]

                         Before

                Torruella, Chief Judge,
          Boudin and Lipez, Circuit Judges.

Rafael F. Castro Lang and Ramon L. Garay Medina, on Motion
Appealing District Court's Denial of Bail to Defendant, for
appellant.
Guillermo Gil, United States Attorney, Jose A. Quiles-
Espinosa, Senior Litigation Counsel, and Camille Velez-Rive,
Assistant United States Attorney, on brief for appellee.

September 8, 1998

Per Curiam.  After independently reviewing the district court
record, and giving due deference to that court's determinations of
fact, see United States v. Tortora, 922 F.2d 880, 882 (1st Cir.
1990), we affirm the order of pretrial detention for essentially
the reasons stated by the district court in its Opinion and Order,
dated June 30, 1998.  This order concluded that defendant had
failed to rebut the presumption that "no condition or combination
of conditions will reasonably assure the appearance of the person
as required and the safety of the community."  See 18 U.S.C. 
3142(e).
The judgment of the district court is affirmed.   

                          -2-